         Case 1:19-cr-00931-WHP Document 77
                                         78 Filed 12/07/20 Page 1 of 2



                                       Renato C. Stabile
                                        Attorney at Law
                                   580 Broadway, Suite 400
                                     New York, NY 10012
                                       212-219-1469 (o)
                                      212-219-1897 (fax)
                                    917-204-0181 (mobile)
                                  renato.c.stabile@gmail.com




                                                          December 7, 2020


BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007


                      Re:    United States v. Lywan Reed, et al., 19 Cr. 931 (WHP)


Dear Judge Pauley:
       I am the attorney for Lywan Reed, a defendant in the above-referenced matter. On
October 21, 2020, Mr. Reed pled guilty to Counts Two and Four of the above-referenced
Indictment. He is currently on home detention with electronic monitoring and the Court has
ordered Mr. Reed to self-surrender for remand pending sentencing by December 8, 2020 at 11:00
am. The Court provided Mr. Reed additional time to self-surrender so that he could address some
medical issues he was having.
       Mr. Reed had an MRI on Friday, December 4, 2020. At his appointment, he was told that
he would have the results in approximately three days (though Mr. Reed does not know if that
meant calendar days or business days). He has been calling today to see if his results are
available, but has not yet been able to reach anyone. For that reason, we request one more one-
         Case 1:19-cr-00931-WHP Document 77
                                         78 Filed 12/07/20 Page 2 of 2



week adjournment of Mr. Reed’s self-surrender date, until December 15, 2020 at 11:00 am, so
that Mr. Reed has sufficient time to obtain his MRI results.
       I thank the Court for its continued consideration in this matter.


                                                              Respectfully submitted,
                                                                     /s/
                                                              Renato C. Stabile


cc:    AUSA Rebecca Dell (via ECF)
       Bernisa Mejia, Pretrial Services Officer (via email)




                                      Application granted.




                                                December 7, 2020




                                                 2
